PER CURIAM:
IT IS ORDERED that appellee’s unopposed motion for remand to the' United States District Court for the Southern District of Houston so the government may move to dismiss the indictment is GRANTED.
IT IS FURTHER ORDERED that appellant’s unopposed motion to vacate the order of October 27, 2005, pending disposition of the appellee’s motion to remand is GRANTED.
IT IS FURTHER ORDERED that appellant’s unopposed motion to issue a revised supplemental briefing schedule that would begin from the date denying the governments motion for remand giving the appellant adequate time to submit a supplemental brief is DENIED as moot.